Name: Regulation (EEC) No 1324/68 of the Commission of 29 August 1968 laying down special conditions for the export of certain cheeses to Switzerland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 426 Official Journal of the European Communities 30.8.68 Official Journal of the European Communities No L 215/25 REGULATION (EEC) No 1324/68 OF THE COMMISSION of 29 August 1968 laying down special conditions for the export of certain cheeses to Switzerland HAS ADOPTED THIS REGULATION : Article 1 The grant of a refund on the export to Switzerland of the products listed in Annex I shall be subject to an application for a special certificate. Article 2 1 . The certificate shall be approximately 21 cm x 30 cm. It shall be identified by a serial number. 2 . The certificate shall be drawn up in an original and at least three copies , in the form of the specimen as in Annex II . The copies shall bear the same serial number as the original. The original and the copies shall be completed at the same time, using carbon paper, either typewritten or by hand. In the latter case, they should be written in block . letters . THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing the European Economic Community ; . Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organis ­ ation of the market in milk and milk products, and in particular the first subparagraph of Article 17 (4) thereof; Whereas the Swiss Government has informed the Community that certain cheeses from third countries will be imported into Switzerland at prices above those current in international trade ; whereas to ensure that Community products are not imported into Switzerland at prices lower than those of cheeses from third countries, the Community will require the refund on the export of those cheeses to Switzer ­ land to be fixed at a level lower than that for other destinations ; whereas an appropriate control pro ­ cedure should be introduced to ensure observance of the price level envisaged for imports of these cheeses into Switzerland from the Community ; "Whereas, to this end, the grant of a refund on exports to Switzerland should be made subject to the issue of a special , certificate, by means of which diversion of trade could also be precluded ; Whereas a procedure is required to check the use of the certificate ; whereas, to this end, a customs control at the point at which the goods leave the territory of the Community would be appropriate ; whereas, moreover, abuse may be prevented by verification of' the certificates returned by the Swiss authorities to the issuing authorities of the Member States ; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Article 3 1 . The certificate and the copies shall be issued by the issuing authority designated by each Member State. 2 . The issuing authority shall retain a copy of the certificate. 3 . When the product leaves the territory of the Community, the original with two copies shall be presented to the customs office of exit, which shall stamp them in the section indicated for that purpose and return them to the party concerned. 4. One copy stamped by the customs office of exit is for return by the Swiss authorities to the issuing authority. Article 4 1 . The customs office of exit shall stamp a certificate only if it is presented within a period of sixty days1 OJ No L 148 , 28.6.1968 , p . 13 . Official Journal of the European Communities 427 5 °/o&gt; from the quantity indicated on the certificate shall be considered as corresponding thereto . beginning on the day following on which it was issued. 2. The certificate shall be valid only for the quantity indicated thereon. However, on exit from Com ­ munity territory, a quantity differing by not more than Article 5 This Regulation shall enter into force on 15 Septem ­ ber 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1968 . For the Commission E. SASSEN Member of the Commission ANNEX I Sub-heading appearing in Annex II to Regulation (EEC) No 823/68 Products 04.04 E I (b) 2 Tilsit ex 04.04 E I (b) 3 ButterkÃ ¤se Edam Fontal Fontina Galantine Gouda Italico Mimolette St Paulin other cheeses of a fat content by weight referred to dry matter of 30% or more and of a water content by weight (referred to non-fatty matter) exceeding 52% but not exceeding 67% I 428 Official Journal of the European Communities ANNEX I CERTIFICATE FOR THE EXPORT OF CERTAIN CHEESES TO SWITZERLAND ORIGINAL (copy) Certificate No Exporting Member State The competent authority certifies that the consignment of kilogrammes net covered by invoice(s) No No : : exported by 1 consists of . 1 Full name or business name and full address of the exporter. No or order Packages Name of cheese Net weight kgMarks and Nos Number and nature and declares that, if the other conditions are satisfied , the products in question will qualify for the refund applicable to exports to Switzerland on the day on which the customs authorities accept the declaration whereby the person making it affirms his intention of exporting the pro ­ ducts to Switzerland . 429Official Journal of the European Communities Place and date of issue Expiry date Stamp of the issuing authority Signature Section reserved for the stamp of the customs office at the point of exit from the Community The products designated above have left Community territory for Switzerland . Date and place Signature Section reserved for the Swiss authorities .Office stamp (2) Receipt No (3 ) Signature (4) (5) (6) Notes : This certificate is to be completed in an original and at least three copies using carbon paper. This certificate is valid only for sixty days from the date of issue . This certificate is valid only for the amount indicated thereon ; however, a tolerance of 5% is admissible .